             Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 1 of 16




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK


ABG COLLECTIVE, LLC,

                    Plaintiff,

       v.                                                       Case No. 1:20-cv-08931-JGK

NEW BALANCE ATHLETICS, INC.,

                    Defendant.


                    STIPULATION FOR ENTRY OF PROTECTIVE ORDER

       WHEREAS, certain information, documents, and things that contain trade secrets or other

confidential business or other commercial information within the meaning of Rule 26(c) of the Federal

Rules of Civil Procedure may be disclosed by the Parties and/or non-parties to this Action voluntarily and/or

in response to discovery demands;

       WHEREAS, it would serve the interests of the Parties to conduct this proceeding and discovery

herein under a Protective Order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure;

IT IS HEREBY STIPULATED AND AGREED THAT:

       1.      The following definitions shall apply to this Order:

               a.       Action: the above-captioned action: ABG Collective, LLC v. New Balance Athletics,

Inc., No. 1:20-cv-08931-JGK (SDNY).

               b.       Party (or Parties): any party to this Action, including its officers, directors, and

employees.

               c.       Confidential Information: all items or information, regardless of the medium or

manner generated, stored, or maintained (including, among other things, documents, testimony, transcripts,

or tangible things) that are produced or generated in disclosures or responses to discovery in this Action,
            Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 2 of 16




that are designated by any Party or non-party pursuant to this Order as CONFIDENTIAL or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY as set forth herein.

                d.      “CONFIDENTIAL” Information or Items: materials, documents, or information,

whether in written, oral, electronic, graphic, audiovisual, or any other form, comprising or containing

information that is not publicly available and that the Designating Party in good faith believes contain

information that is and/or concerns: (1) confidential, sensitive, competitive, or potentially invasive of

privacy interests; (2) not generally known; and (3) not normally revealed to the public or third parties, or, if

disclosed to third parties, is such that the Designating Party would require such third parties to maintain the

information in confidence. “CONFIDENTIAL” information may include, without limitation, research and

development information (including testing documentation, market and demographic research, and product

and advertising development) and personnel information (including compensation, evaluations, and other

employment information).

                e.      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

materials, documents, or information, whether in written, oral, electronic, graphic, audiovisual, or any other

form, comprising or containing information that is not publicly available and that the Designating Party in

good faith believes contain information that is and/or concerns: (1) proprietary sensitive technical

information; (2) sensitive business-related financial or commercial information; (3) Trade Secret; and/or

(4) such other documents, information, or materials that relate to proprietary information that the

Designating Party reasonably believes is of such a nature and character that the unauthorized disclosure of

such information would irreparably injury the Designating Party. CONFIDENTIAL – ATTORNEYS’

EYES ONLY information may include, without limitation, sensitive information relating to research for or

production of products, including internal product specifications; sensitive financial information or

marketing plans and forecasts, customer lists, pricing data, cost data, customer orders or customer




                                                       2
               Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 3 of 16



quotations, sensitive commercial information (including business plans, business strategies, negotiations,

and license agreements), financial information (including budgeting, accounting, sales figures, and

advertising expenditures), sensitive business relationship information (including information pertaining to

potential and/or existing customers, competitors, suppliers, distributors, affiliates, subsidiaries, and parents).

                   f.   Trade Secret: information, including a formula, pattern, compilation, program,

device, method, technique, or process that: (i) derives independent economic value, actual or potential, from

not being generally known to the public or to other persons who can obtain economic value from its

disclosure or use; and (ii) is the subject of efforts that are reasonable under the circumstances to maintain

its secrecy.

                   g.   Receiving Party: a Party that receives Confidential Information from a Producing

Party.

                   h.   Producing Party: a Party or non-party that produces Confidential Information.

                   i.   Designating Party: a Party or non-party that designates Confidential Information.

                   j.   Outside Counsel: attorneys who are not employees of a Party but who are retained

to represent or advise a Party.

                   k.   In-House Counsel: attorneys who are employees of a Party and who regularly

provide legal advice as part of their job duties.

                   l.   Counsel (without qualifier): Outside Counsel and In-House Counsel (as well as their

support staffs).

                   m.   Expert: a person with specialized knowledge or experience in a matter pertinent to

the Action who has been retained by a Party or its Counsel to serve as an expert witness or as a consultant

in this Action and who is not a past or a current employee of a Party.




                                                        3
            Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 4 of 16



               n.      Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstratives, organizing or storing or

retrieving data in any form or medium, etc.) and their employees and subcontractors.

       2.      This Order shall apply to all Confidential Information as provided in this Order. All

documents, things, written discovery responses, and other information furnished in pretrial discovery are

provided solely for the purpose of this Action between the Parties and may not be used for any other

purpose.

       3.      Each affidavit or portion thereof, each deposition transcript or portion thereof, each

interrogatory answer or portion thereof, each document or portion thereof, each premise or thing or portion

thereof, which is deemed by a Party or by a non-party witness producing same to disclose Confidential

Information will be so identified and labeled CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’

EYES ONLY as follows:

               a.      A Party and/or non-party witness may designate material CONFIDENTIAL only if

it, in concurrence with its counsel, in good faith deems that a reasonable basis exists for limiting

dissemination of the material under the standards of Rule 26 of the Federal Rules of Civil Procedure and as

defined herein. A Party and/or non-party witness may designate material CONFIDENTIAL –

ATTORNEYS’ EYES ONLY only if it, in concurrence with its counsel, in good faith deems that disclosure

of such material to a Party would be injurious to the commercial interests of the Designating Party under

the standards of Rule 26 of the Federal Rules of Civil Procedure and as defined herein.

               b.      In the case of information voluntarily disclosed in this Action or disclosed as a result

of discovery, a Party may identify and mark Confidential Information at the time when an affidavit,

pleading, or memoranda is served, when the answer to an interrogatory or request for admission is served,

when a copy of a document is provided, or at the time of the inspection of the premises or thing.




                                                      4
             Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 5 of 16



                c.      In the case of a deposition transcript, the Designating Party shall advise opposing

counsel of the specific pages and exhibits to be maintained in confidence within thirty (30) calendar days

after receipt of the transcript. The Designating Party shall mark the specific pages and exhibits so designated

CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY and shall send a list and/or copy of

such designated pages to the other Party and the Court Reporter who shall conform all copies of the material

in their possession to reflect such confidentiality designation and shall re-bind separately those portions of

the testimony and/or exhibits designated as Confidential Information and shall mark the face of the

separately bound transcript containing such confidential testimony and/or exhibits CONFIDENTIAL

PURSUANT TO COURT ORDER or CONFIDENTIAL PURSUANT TO COURT ORDER –

ATTORNEYS’ EYES ONLY, as appropriate.

                d.      A Party or non-party deponent may also designate testimony or exhibits as

Confidential Information during a deposition, a hearing, or at trial by so stating on the record either at the

commencement of the proceeding or at any time during the proceeding, in which event all persons who are

not entitled to be privy to Confidential Information pursuant to Paragraph 5 hereof shall be excluded from

those portions of the proceeding at which such information is disclosed. In the event that testimony or

exhibits are designated as Confidential Information during a proceeding, the Court Reporter shall transcribe

separately and bind separately those portions of the testimony and/or exhibits designated as Confidential

Information and shall mark the face of the separately bound transcript containing such confidential

testimony and/or exhibits CONFIDENTIAL PURSUANT TO COURT ORDER or CONFIDENTIAL

PURSUANT TO COURT ORDER – ATTORNEYS’ EYES ONLY, as appropriate.

        4.      Inadvertent failure to designate Confidential Information as such prior to disclosure,

production, or response will not prevent a subsequent confidentiality designation in writing promptly sent




                                                      5
             Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 6 of 16




after discovery of such inadvertent failure, provided that any disclosure made by the Receiving Party prior

to receipt of the written notification shall not be a violation of this Order.

        5.      Until and unless the Court rules that any material so identified as CONFIDENTIAL or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY is not, in fact, confidential and should be disclosed

beyond the limits permitted by this Order, access, copying, or dissemination of information, documents,

and things so identified shall be limited to:

                a.      The Receiving Party’s Outside Counsel of record and their partners, associates, and

of counsel attorneys, and their employees who are not employees of the Parties or their affiliates, including

stenographic, clerical, and paralegal employees, whose functions require access to such Confidential

Information;

                b.      Three (3) In-House Counsel of the Receiving Party, identified in Exhibit B to this

Order, and their support staff (secretaries, paralegals, and clerical staff);

                c.      Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this Action and who have signed the “Agreement to Be Bound by Protective

Order” (Exhibit A); and provided, further, that each Party shall keep a record of all Confidential Information

that it discloses to any Expert; and provided that if any such person is employed by or affiliated with a direct

competitor of the Designating Party or is affiliated with any enterprise that is in a position to commercially

exploit information marked CONFIDENTIAL – ATTORNEYS’ EYES ONLY (hereinafter an “Expert

Competitor”), then any Receiving Party seeking to disclose information marked CONFIDENTIAL –

ATTORNEYS’ EYES ONLY to a proposed Expert Competitor must deliver written notice to the

Designating Party of its desire to do so at least five (5) business days before making disclosure to the

proposed Expert, including along with the notice: (i) a signed “Agreement to Be Bound by Protective

Order”; (ii) the resume or curriculum vitae of the proposed Expert Competitor; and (iii) the proposed Expert




                                                        6
              Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 7 of 16



Competitor’s business affiliation. The Designating Party will thereafter have five (5) business days from

receipt of the notice to object to any proposed Expert Competitor. The objection must be made for good

cause and in writing, stating with particularity the reasons for the objection. Failure to object within five (5)

business days constitutes approval. If the Parties are unable to resolve any objection within five (5) business

days of receipt of the written objection, the Receiving Party may apply to the Court to resolve the matter.

There will be no disclosure to any proposed Expert Competitor during the five (5) business day objection

period, unless that period is waived by the Designating Party, or if any objection is made, until the Parties

have resolved the objection, or the Court has ruled upon any resultant motion;
                                          personnel
               d.      The Court and its officers (including Court Reporters);

                e.      Witnesses for deposition and counsel for such witnesses in the course of a

deposition;

                f.      The Parties, except for documents marked CONFIDENTIAL – ATTORNEYS’

EYES ONLY by the Designating Party (which may be viewed by In-House Counsel);

                g.      Professional Vendors, but only to the extent necessary for the particular litigation

support services being rendered for this Action and in accordance with the vendor’s ordinary operating

procedure;

                h.      jury or trial consultants retained by a Party in this Action, providing that any such

consultant is not an employee of a Party nor anticipated to become an employee in the near future;

                i.      mock jurors engaged by the Parties and/or their consultants in preparation for trial,

provided that: (i) no Party will use any mock juror who knows any person employed or affiliated with either

Party to this Action; or who works in the fashion industry; or who is otherwise in a position to commercially

exploit information marked CONFIDENTIAL – ATTORNEYS’ EYES ONLY ; and (ii) mock jurors will




                                                       7
             Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 8 of 16




not be allowed to retain any tangible materials that contain or disclose any Confidential Information; and

(iii) mock jurors first sign the “Agreement to Be Bound by Protective Order” (Exhibit A); and

               j.      any other person that the Parties hereto agree to in writing.

       Any person to whom disclosure will be made pursuant to Paragraphs 5(c), (i), or (j) of this Order

shall be given in advance a copy of this Order and shall acknowledge that he or she is subject to the terms

of this Order by executing the “Agreement to be Bound by Protective Order” attached here as Exhibit A.

Counsel for each Party shall maintain copies of executed recitals with respect to all persons described in

Paragraphs 5(c), (i), or (j) to whom counsel has disclosed or exhibited any Confidential Information.

       6.      Absent Court order, Confidential Information bearing a label specified in Paragraph 3 hereof

shall not be made public by a Party or witness to whom they are disclosed, unless they become a part of the

public record of this Action. All information subject to confidential treatment in accordance with the terms

of this Protective Order that is filed with the Court, and any pleadings, motions, or other papers filed with

the Court disclosing any Confidential Information, shall be filed under seal and kept under seal until further

order of the Court. Where possible, only confidential portions of filings with the Court shall be filed under

seal. Such Confidential Information shall be filed with the Clerk of the Court in an envelope marked

“CONFIDENTIAL – FILED UNDER SEAL” or pursuant to such other rules as are provided for this

purpose by the United States District Court for the Southern District of New York and Section VI of Judge

Koeltl’s Individual Practices.

        7.     This Protective Order shall not foreclose any of the Parties from moving this Court for an

order that materials bearing a label specified in Paragraph 3 hereof are, in fact, not within the scope of

protection afforded by Rule 26(c) of the Federal Rules of Civil Procedure, or that Confidential Information

designated as CONFIDENTIAL – ATTORNEYS’ EYES ONLY should be reclassified as

CONFIDENTIAL only, or that materials voluntarily disclosed by a Party in these proceedings should not




                                                      8
            Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 9 of 16



be subject to the protections of this Order. In addition to service on the opposing Party, a copy of any such

motion shall be served on any non-party who designated the material at issue as Confidential Information,

and such non-party shall have standing to oppose such motion before the Court. On such motion, the

Receiving Party shall have the burden of proving that the material in question is not within the scope of

protection afforded by Rule 26(c) of the Federal Rules of Civil Procedure and/or that disclosure of the

material should not be restricted. Nothing contained herein shall preclude a Party or non-party witness from:

(a) using or disseminating its own Confidential Information in any way; (b) disclosing information taken

from a document marked CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY to any

person who on the face of that document is shown as having previously received the document;

(c) disclosing information which, at the time of disclosure, was already in the recipient’s possession or

available to it from any other source having no obligation to the Party or non-party witness which is the

source of said information or which is, or at any time hereafter becomes, available to the public or which,

after access is gained through disclosure in this Action, is at any time obtained by the recipient from any

other person, firm, or company having no obligation to or relationship with the source of said information;

or (d) waiving any provision in this Order with respect to any Confidential Information designated by it

without further order of the Court.

       8.      This Protective Order shall not prevent any of the Parties or non-party witnesses from

applying to the Court for relief herefrom, or from applying to the Court for further or additional protective

orders, or from agreeing between themselves to modification of this Protective Order, subject to the

approval of the Court.

       9.      Subject to the limitations of this Protective Order, Confidential Information identified in

accordance with Paragraph 3 hereto may be used during discovery, during any motion hearings, at the trial

of this Action, or in support or in opposition to any motions in this Action subject to the Federal Rules of




                                                     9
               Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 10 of 16



Evidence and subject to any further Order as this Court may enter, and may be used to prepare for discovery

and/or trial and/or any motions in this Action, but may not be used for any other purpose; provided, however,

that those portions of such testimony, evidence, and motion papers containing Confidential Information

shall also be considered Confidential Information subject to the strictures of this Protective Order and must

be filed with the Clerk of this Court in accordance with Paragraph 6 of this Order. When Confidential

Information or other documents containing such information are presented, quoted, or referenced in any

hearing, trial, or other proceeding before the Court, counsel of record for the offering Party shall make such

intent known so that the Designating Party may request that the Court ensure that, consistent with applicable

legal restraints, only persons entitled to receive Confidential Information are present during such

presentation, quotation, or reference.

         10.     In the event that a Receiving Party shall desire to provide access to Confidential Information

hereunder to any person or category of persons not included in Paragraph 5 hereof, it shall meet-and-confer

with the Designating Party, and only if necessary, move this Court for an order that such person or category

of persons may be given access to the Confidential Information. In the event that the motion is granted,

such person or category of persons may have access to the Confidential Information, provided that such

person or persons agree in writing, before such access is given, to be bound by the terms of this Protective

Order.

         11.     Unless otherwise ordered or agreed in writing by the Designating Party, within sixty (60)

business days after the final adjudication of this Action including appeals (or resolution through settlement),

each Receiving Party shall destroy all Confidential Information and submit a written certification to the

Designating Party (and, if not the same person or entity, to the Producing Party) by the sixty (60) business

day deadline that identifies (by category, where appropriate) all the Confidential Information that was

destroyed and that affirms that the Receiving Party has not retained any copies, abstracts, compilations,




                                                      10
              Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 11 of 16



summaries, or other forms of reproducing or capturing any of the Confidential Information.

Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings, motion

papers, deposition and hearing transcripts, written discovery responses, legal memoranda, correspondence

(including email), and attorney work product, even if such materials contain Confidential Information,

provided that all such documents will be held for their internal use only, subject to the continuing obligations

imposed by this Order. A Party need not destroy Confidential Information that it designated as

CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY. A Party that has disclosed

Confidential Information to those persons or entities identified in Paragraph 5 is responsible for ensuring

that those persons and entities have destroyed such Information and shall include confirmation of the same

in the above-described written certification.

        12.     No copy of any transcript of any deposition taken by any Party which is designated in part

or in whole as Confidential Information shall be prepared or furnished by the reporter to any person other

than to attorneys of record for the Parties. Neither the original nor any copy of any transcript of any

deposition taken in this Action shall be filed in Court until the time period has elapsed for the designation

of portions of the transcript as Confidential Information. If given a confidentiality classification, the

confidential portion of the transcript shall be retained by said counsel and, when used in this Action, filed

under seal in accordance with Paragraph 6 above unless otherwise agreed upon by the Parties.

        13.     If a Producing Party produces or provides in discovery any information that it believes is

subject to a claim of attorney-client privilege, work-product immunity, or any other privilege, protection,

or immunity, such action shall not constitute a waiver of the applicable privilege, protection, and/or

immunity consistent with Rule 502(d) of the Federal Rules of Evidence. The Producing Party may assert

any such privilege or work-product claim promptly upon discovery of its production by notifying the

Receiving Party of its claim in writing. Upon receipt of such written notice, the Receiving Party shall




                                                      11
              Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 12 of 16



destroy all such information (including, without limitation, all originals and copies of any documents

containing or comprising such information, and any information incorporated into its own work product)

within three (3) business days of receiving such written notice. The Receiving Party shall promptly provide

to the Producing Party a written certification of the complete destruction of such information (including,

without limitation, all originals and copies of any documents containing or comprising such information).

Destruction of the information by the Receiving Party shall not constitute an admission or concession, or

permit any inference, that the information is, in fact, properly subject to a claim of privilege, protection, or

immunity, nor shall it foreclose the Receiving Party from moving for an order that such information has

been improperly designated as subject to a claim of privilege, protection, or immunity or should be produced

for reasons other than a waiver caused merely by the production. After the destruction, the Receiving Party

may challenge the Producing Party’s claim(s) of privilege or work-product by making a motion to the Court.

        14.     The Parties agree that the procedures in this Order take the place of redactions of

CONFIDENTIAL and/or CONFIDENTIAL – ATTORNEYS’ EYES ONLY information, and that no Party

may redact or withhold a document exclusively on the basis that it contains CONFIDENTIAL information,

CONFIDENTIAL – ATTORNEYS’ EYES ONLY information, or information that it deems irrelevant.

        15.     All notices and written certifications required by this Order are to be served by email. The

date by which a Party to this Action receiving a notice shall respond, or otherwise take action, shall be

computed from the date that the email was sent, unless the email was sent after 5:00 pm Eastern Time, in

which case it shall be computed from the next day.

        16.     In the event that a Party or non-party witness to which Confidential Information has been

disclosed receives a discovery request, subpoena, order, or other form of compulsory process requiring that

it (the “Subpoenaed Party”) produce information, documents, things, or other materials that have been

designated as Confidential Information, the Subpoenaed Party shall object to such production on the ground




                                                      12
             Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 13 of 16



of confidentiality and shall promptly notify the Designating Party of the demand. If the Designating Party

elects to resist production of the materials, it shall promptly so notify the Subpoenaed Party, and the latter

shall cooperate in affording the Designating Party the opportunity to oppose or limit production of the

materials, provided that the Designating Party shall bear all expenses, including attorneys’ fees, incurred by

the Subpoenaed Party in connection therewith.

       17.     This Protective Order shall survive the final determination of this Action and shall remain

in full force and effect after the conclusion of all of the proceedings herein in order to provide the Court

with ancillary jurisdiction to enforce its terms and to ensure compliance herewith.

       18.     The Parties are free to seek relief from the Court at any time regarding any provision of

this Protective Order.




                                                     13
Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 14 of 16




                               This Order is not binding on the Court or Court
                               personnel. The Court reserves the right to modify it at
                               any time.
           January 22


                                                /s/ John G. Koeltl
            Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 15 of 16




                       Exhibit A – Agreement to be Bound by Protective Order

       1.      I, _______________________, have read the foregoing Stipulation and Order governing

treatment of Confidential Information, dated January __, 2021, and agree to be bound by its terms with

respect to any information, documents, or materials designated by the Parties and/or non-parties as

CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY that are furnished to me as set

forth in the Order.

       2.      I further agree (a) not to disclose to anyone information, documents, or materials designated

by the Parties and/or non-parties as CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES

ONLY other than as set forth in the Order; and (b) not to make any copies of any information, documents,

or materials designated by the Parties and/or non-parties as CONFIDENTIAL or CONFIDENTIAL –

ATTORNEYS’ EYES ONLY furnished to me except in accordance with the Order.

       3.      I hereby consent to the jurisdiction of the United States District Court for the Southern

District of New York with respect to any proceedings to enforce the terms of the Order.

       4.      I hereby agree that any information, documents, or materials designated by the Parties

and/or non-parties as CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY furnished

to me will be used by me only for the purposes of the Action entitled ABG Collective, LLC v. New Balance

Athletics, Inc.., Civil Action No. 1:20-cv-08931-JGK:, pending in the United States District Court for the

Southern District of New York, and for no other purpose, and will not be used by me in any business affairs

of my employer or of my own or be imparted by me to any other person.




 Dated: ________________                            Signature:_______________________




                                                    15
   Case 1:20-cv-08931-JGK Document 31 Filed 01/22/21 Page 16 of 16




                                       Exhibit B

Subject to Paragraph 5(b), the Parties designate the following In-House Counsel:

                                                                Jay Dubiner
           ABG Counsel
                                                            Bridgette Fitzpatrick
                                                                Erin Michael
       New Balance Counsel                                    Daniel McKinnon
                                                                Paul Gauron




                                           16
